                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

ALEXANDRIA JORDAN LOCKWOOD,                                )
         Plaintiff,                                        )
vs.                                                        )    No. 3:21-CV-1480-M-BH
                                                           )
MUNICIPALITIES, et al.,                                    )
         Defendants.                                       )    Referred to U.S. Magistrate Judge1

                               MEMORANDUM OPINION AND ORDER

          Before the Court is the pro se plaintiff’s “Mandamus to Compel Change of Magistrate

Judge,” filed on July 7, 2021 (doc. 11). Because the filing alleges “contempt of mandamus, civil

rights and constitutional rights, discrimination, and prejudicial vexatious treatment violations” by

the assigned magistrate judge, it is liberally construed as a motion to recuse.

          A judge is required to stand recused “in any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). “As the goal of § 455(a) ‘is to exact the appearance

of impartiality,’ recusal may be mandated even though no actual partiality exists.” United States

v. Avilez-Reyes, 160 F.3d 258, 259 (5th Cir. 1998) (quoting Hall v. Small Business Admin., 695 F.2d

175, 178 (5th Cir. 1983)). To merit recusal, the movant “must show that, if a reasonable man knew

of all the circumstances, he would harbor doubts about the judge’s impartiality.” Chitimacha Tribe

of La. v. Harry L. Laws Co., 690 F.2d 1157, 1165 (5th Cir. 1982). Adverse rulings do not render

the judge biased, however. Matter of Hipp, Inc., 5 F.3d 109, 116 (5th Cir. 1993). “[J]udicial rulings

alone almost never constitute a valid basis for a bias or partiality motion. . . . [T]hey . . . can only

in the rarest circumstances evidence the degree of favoritism or antagonism required . . . when no

extrajudicial source is involved. Almost invariably, they are proper grounds for appeal, not for



1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
recusal.” Liteky v. U.S., 510 U.S. 540, 555 (1994).

       Here, although the plaintiff generally alleges violation of her rights, she does not cite any

relevant, extrajudicial information that would cause a reasonable person, knowing all the

circumstances, to question the impartiality of the assigned magistrate judge. Because it presents no

valid grounds for recusal, the motion for recusal is denied.

       SO ORDERED this 8th day of July, 2021.



                                                      ___________________________________
                                                      IRMA CARRILLO RAMIREZ
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
